 

Exhibit 10.6



 

MEMORANDUM OF AGREEMENT

Performance Fee for the Fiscal Quarter Ended June 30, 2015

 

Reference is hereby made to the Third Amended and Restated Management Services
Agreement (the “MSA”), dated as of May 21, 2015, among Macquarie Infrastructure
Corporation, a Delaware corporation (the “Company”), MIC Ohana Corporation, a
Delaware corporation, and Macquarie Infrastructure Management (USA) Inc., a
Delaware corporation (the “Manager”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the MSA.

 

At the request of the Company, and following discussions between the Manager and
the Company, the Manager and the Company hereby agree on the following
provisions with respect to the settlement of the Performance Fee payable by the
Company to the Manager pursuant to Section 7.3 of the MSA for the Fiscal Quarter
ended June 30, 2015 (the “2015 2nd Quarter Performance Fee”):

 

1.The Company shall to pay to the Manager fifty percent (50%) of the 2015 2nd
Quarter Performance Fee ($67,820,744.78) in cash on the date that the 2015 2nd
Quarter Performance Fee is required to be paid pursuant to the terms of the MSA.

 

2.Payment of the remaining fifty percent (50%) of the 2015 2nd Quarter
Performance Fee ($67,820,744.78) (the “Remaining Amount”) shall be deferred for
a period of one year and shall be paid by the Company to the Manager on the date
that the Performance Fee for the Fiscal Quarter ending June 30, 2016, if any,
would be required to be paid, pursuant to the terms of the MSA. The Remaining
Amount will be re-invested by the Manager in shares of Company Common Stock as
contemplated by Section 7.3 of the MSA, using the Performance Fee VWAP
applicable to the Fiscal Quarter ending June 30, 2016.

 

3.If, on the date any Performance Fee is required pursuant to the terms of the
MSA to be paid with respect to the Fiscal Quarter ending June 30, 2016, the
Company is not then permitted by applicable law or regulation to issue shares of
Company Common Stock to the Manager as reinvestment of the Remaining Amount,
then the Remaining Amount shall be payable to the Manager in cash.

 

4.All other terms and provisions of the MSA shall remain in full force and
effect.

 

5.This memorandum of agreement shall be governed by and construed in accordance
with the laws of the State of New York. This memorandum of agreement may be
signed in any number of counterparts, all of which shall form the same
agreement.

 

 

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this memorandum of
agreement to be executed on the 17th day of July, 2015.

 

    Macquarie Infrastructure Management (USA) Inc.         By:      
Name:  James Hooke     Title:  President         By:       Name:  Michael Kernan
    Title:  General Counsel           Macquarie Infrastructure Corporation      
  By:       Name:  James Hooke     Title:  CEO         By:       Name:  Liam
Stewart     Title:  CFO           MIC Ohana Corporation         By:      
Name:  James Hooke     Title: CEO         By:       Name:  Michael Kernan    
Title:  General Counsel

 

2

 

 

 

